940 F.2d 651Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Anthony BURKE, Plaintiff-Appellant,v.COUNTY JAIL, Loretta Tinsley Wright, Defendants-Appellees.
No. 91-7576.
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1991.Decided July 30, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-89-842-R)
Kenneth Anthony Burke, appellant pro se.
William Sampson Kerr, Appomattox, Va., for appellees.
W.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Kenneth Anthony Burke appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Burke v. Amherst County Jail, CA-89-842-R (W.D.Va. Apr. 5, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Burke failed to object to the magistrate judge's recommendation despite being warned that the failure to object would waive appellate review of any factual findings.  We find that Burke has waived review of the magistrate judge's factual findings and that there was no error in the application of the law to the facts found